Citation Nr: 0819530	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  02-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
lower back disorder, to include as secondary to or aggravated 
by service-connected residuals of a crush injury and 
contusions of the left lower leg and foot.

2.  Entitlement to an evaluation greater than 20 percent for 
residuals of a crush injury and contusions of the left lower 
leg and foot.


REPRESENTATION

Appellant represented by:	Georgianne Bolinger, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The appellant testified before the undersigned at a 
videoconference hearing in March 2008.  A transcript of the 
hearing is of record.

This case was brought before the Board in August 2005, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include providing the 
veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.


FINDINGS OF FACT

1.  A chronic lower back disorder, diagnosed as 
spondylolisthesis, post operative laminectomy in lateral mass 
fusion status pseudoarthrotic nonunion, was aggravated by the 
veteran's service-connected residuals of a crush injury and 
contusions of the left lower leg and foot.

2.  Residuals of a crush injury and contusions of the left 
lower leg and foot are 
consistent with no more than moderately severe impairment, 
with full plantar flexion of the left ankle and dorsiflexion 
limited to five degrees; there is no competent evidence of 
ankylosis, claw foot, hammer toe or malunion or non-union of 
the tarsal or metatarsal bones of the left foot. 


CONCLUSIONS OF LAW

1.  A chronic lower back disorder, diagnosed as 
spondylolisthesis, post operative laminectomy in lateral mass 
fusion status pseudoarthrotic nonunion, is proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2007).

2.  The criteria for an evaluation greater than 20 percent 
for residuals of a crush injury and contusions of the left 
lower leg and foot have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  (4) 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With regards to all VCAA notice elements of the veteran's 
service connection claim, and VCAA notice elements two 
through four of the veteran's increased ratings claim, the 
Board finds that RO's notice letters, dated in October 2003, 
September 2005 and March and May 2006, fully satisfied these 
duties to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these notice letters 
requested that the veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the veteran.  He was also expressly 
advised of the need to submit any evidence in his possession 
that pertains to the claim decided herein.  Finally, the 
notice letters advised the veteran what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in the September 2005 and March and May 2006 VCAA notice 
letters.  Specifically, the May 2006 letter informed the 
veteran of the need to provide on his own, or by VA, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment.  He was also told that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic code(s) from 38 
Code of Federal Regulations, Part 4, and that his disability 
would be assigned a rating between 0 and 100 percent.  
Finally, the May 2006 letter provided the veteran with 
examples of pertinent medical and lay evidence that he may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

The Board acknowledges the VCAA notice letters did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, the May 
2006 notice letter advised him that he may submit statements 
from persons who have witnessed how his disability symptoms 
affect him.  The Board finds that the veteran could be 
reasonably expected to understand the need to provide 
evidence regarding the impact of his service-connected 
disability on his daily life, as opposed to his employment, 
from this statement.  Moreover, the Board concludes that the 
veteran demonstrated actual knowledge of the need to submit 
evidence regarding the impact of his disability on his daily 
life at his January 2006 VA examination, at which the veteran 
indicated he is no longer able to bowl or golf, activities he 
had previously enjoyed.  Under these circumstances, the Board 
finds that any VCAA notice error with respect to this 
provision of first element notice is non-prejudicial to the 
veteran, and that the Board may proceed with its decision.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence).  

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Both the March 2006 and May 2006 VCAA letters 
provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Northern 
Indiana VA Healthcare System have also been obtained.  The 
veteran has not identified any additional medical records 
that should be obtained.  The veteran has been afforded VA 
examinations to determine the etiology of his lower back 
disorder and the severity of his left lower leg and foot 
disability.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).



I.	Service Connection

The veteran contends that his current lower back disorder is 
the result of his service-connected left lower leg and foot 
disability. He further contends that this disorder is due to 
his walking difficulties caused by the pain in his left leg 
and foot.

Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran's service medical records are silent for any 
musculoskeletal complaints unrelated to his service-connected 
residuals of a crush injury to the left lower leg and foot. 
Specifically, there are no complaints of back pain during 
active service. The Board finds that the lack of evidence of 
any complaints or treatment for such conditions during 
service weighs against a finding of entitlement to service 
connection on a direct basis.

The veteran's post-service medical records indicate that he 
first sought treatment for chronic back pain in January 1990.  
At the time, the veteran reported a three to four year 
history of chronic low back pain.  Thus, in addition to a 
lack of in-service evidence of the veteran's claimed lower 
back disorder, there is a nearly twenty year lapse in time 
between the veteran's active service and the first evidence 
of the claimed condition.  Such lapse in time also weighs 
against a claim for direct service connection.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  In this regard, the Board may, and 
will, consider in its assessment of direct service connection 
the passage of a lengthy period of time wherein the veteran 
has not complained of the maladies at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Finally, there are no competent medical opinions of record 
which indicate that the veteran's claimed lower back disorder 
is directly related to an incident or disease in service.  In 
fact, there are no medical opinions of record or lay 
statements by the veteran which address a direct relationship 
between the claimed disorder and service.

In the absence of any lower back disorder during service or 
competent medical evidence linking the veteran's current 
lower back disorder to service, the Board finds that a 
preponderance of the evidence is against service connection 
for a lower back disorder on a direct basis.  However, the 
Board notes that the veteran does not contend that this 
disability is due to service.  Rather, he specifically 
contends that this disorder is related to his service-
connected left lower leg and foot disability.  Thus, the 
Board will next consider whether service connection is 
warranted on a secondary basis.

Secondary Service Connection

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

As discussed above, the veteran contends that his claimed 
lower back disorder is related to his service-connected left 
lower leg and foot disability because the pain from his 
disability has altered his gait.  There is evidence of record 
demonstrating that the veteran walks with a limp and 
occasionally uses a cane to aid him with his walking.  The 
Board notes that the veteran testified at his March 2008 
hearing that he has walked with a limp since his injury in 
1969.  He also stated that he can not walk on the ball of his 
left foot.  The Board also observes a December 2006 VA 
examination report, in which the examiner noted that the 
veteran is capable of walking on his toes with very much 
difficulty and on his heels with moderate difficulty.  The 
Board notes that this evidence is not conclusive regarding 
how the veteran's ambulation is affected by his left lower 
leg and foot disability; however, it is clear that his 
service-connected disability does have some impact on his 
movement.  More is needed, however, to warrant entitlement to 
service connection on a secondary basis.  Specifically, 
competent medical evidence linking the veteran's claimed 
lower back disorder to an altered gait, ambulation problem, 
or his left lower leg and foot disability is needed.

With respect to the veteran's claim regarding a lower back 
disorder, the Board observes that the record does contain 
medical evidence regarding the etiology and nature of this 
disorder.  In this regard, the December 2006 VA examination 
report diagnosed the veteran with spondylolisthesis, post 
operative laminectomy in lateral mass fusion status 
pseudoarthrotic nonunion.  The VA examiner noted that this 
condition was developmental in nature and therefore not 
directly related to his service-connected residuals of a 
crush injury and contusion of the left lower leg and foot.  
Nevertheless, the VA examiner noted that this condition can 
alter one's gait pattern and thereby aggravate the condition 
in the back.  In addition, the December 2006 VA examiner 
noted that the veteran's left lower leg and foot disability 
"certainly may have aggravated his [lower back] condition 
over a period of years by his chronic limp and weakness in 
the left lower extremity."

Thus, granting the veteran the benefit of the doubt, the 
Board finds that that the competent evidence of record 
contains a medical nexus which indicates that the veteran's 
service-connected left lower leg and foot disability 
aggravates his lower back disorder.  In light of such 
evidence, the Board concludes that service connection for 
aggravation of a nonservice-connected disability by a 
service-connected disability is warranted.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

II.	Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is seeking an increased disability evaluation for 
his service-connected residuals of a crush injury and 
contusions of the left lower leg and foot.  Currently, the 
veteran's service-connected left lower leg and foot 
disability is rated as 20 percent disabling pursuant to 
Diagnostic Code 5284. 

Pursuant to Diagnostic Code 5284, used in rating "other foot 
injuries", a 20 percent rating is warranted for a moderately 
severe foot injury.  A 30 percent rating is warranted for a 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
With actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2007).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2007).

The veteran was provided a VA examination in January 2006 to 
determine the severity of his left lower leg and foot 
disability.  The examination report noted the veteran's in-
service history of a crush injury to the left lower 
extremity.  The veteran reported complaints of left knee and 
ankle pain.  Examination of the left foot and ankle revealed 
good skin tone without any changes that would reflect a 
reflex sympathetic dystrophy or other pathology.  Range of 
motion of the ankle was dorsiflex to five degrees and plantar 
flex to 50 degrees.  The veteran had good subtalar motion and 
sensation was intact in all distributions.  Specifically, the 
veteran had sensation in the deep perineal, superficial 
perineal and plantar distributions, though these were noted 
as weak with repetitive motion.  X-ray examination of the 
left ankle revealed no degenerative process, no evidence of 
dislocation or subluxation, and preservation of joint 
surfaces without any joint space narrowing, subcondylar 
sclerosis or osteophyte formation.  Finally, examination of 
the calf revealed good muscle tone without deformity and no 
pain upon palpitation or soft tissue defects or masses.

After reviewing the veteran's claims folder in its entirety, 
the Board finds the evidence of record supports no more than 
the currently assigned 20 percent disability evaluation 
indicative of moderately severe impairment for the veteran's 
service-connected residuals of a crush injury and contusion 
of the left lower leg and foot.  In this regard, the January 
2006 VA examination report indicates the veteran has full 
plantar flexion of the ankle, is able to walk with the aid of 
a cane, and intact motor function and sensation.  Thus, the 
Board finds that the veteran's current overall disability 
picture more closely approximates a "moderately-severe" 
determination, which is contemplated by the currently 
assigned 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007).

The Board acknowledges the veteran experiences left ankle 
dorsiflexion limited to five degrees of motion.  The Board 
observes normal ankle dorsiflexion is 20 degrees of motion.  
38 C.F.R. § 4.71, Plate II.  While such limitation of motion 
may warrant a separate evaluation for moderate limitation of 
motion of the ankle under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, the Board has considered this limitation of motion in 
its determination that the veteran's overall disability 
picture is moderately-severe under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  As such, the assignment of a separate 
evaluation under Diagnostic Code 5271 would constitute 
pyramiding, and is therefore not warranted.  See 38 C.F.R. 
§ 4.14.

In addition, increased evaluations for residuals of a crush 
injury of the left lower leg and foot are not warranted under 
any other potentially applicable diagnostic codes.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this regard,  
the medical evidence does not establish the presence of any 
flat foot, claw foot, malunion or nonunion of the 
tarsal/metatarsal bones, or ankle ankylosis attributable to 
the veteran's service-connected disability.  Therefore, the 
diagnostic codes associated with such disabilities are not 
applicable to the current appeal. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5276, 5278, 5283 (2007).

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected left lower leg and foot 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In fact, the Board observes that January 
2006 VA examination report explicitly notes that the 
veteran's disability would not limit his employability.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).

As the preponderance of the evidence is against the claim for 
a rating in excess of 20 percent for service-connected crush 
injury and contusion of the left lower leg and foot, the 
benefit of the doubt rule is not applicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Massey, 7 Vet. 
App. at 208.


ORDER

Service connection for a chronic lower back disorder is 
granted.

An evaluation in excess of 20 percent for residuals of a 
crush injury and contusion of the left lower leg and foot is 
denied.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


